DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment and response, submitted December 16, 2021, has been reviewed by the examiner and entered of record in the file. Claims 1-3 and 13 are cancelled, and claim 7 is amended. 
2.	Claims 7-12, 14-17 and 21-26 are present in the application. Claims 22, 23, 25 and 26 are/remain withdrawn from consideration as directed to a non-elected invention.
3.	Claims 7-12, 14-17, 21, 22 and 24 are under examination and are the subject of this Office Action.

Previous Claim Rejections - 35 USC § 103
4. 	Claims 7-17, 21 and 24 were previously rejected under 35 U.S.C. 103 as being
unpatentable over Misiolek et al., Anaesthesiology Intensive Therapy 2014.
	Applicant’s arguments in the response submitted December 16, 2021 as well as in the interview of October 27, 2021, have been considered and are persuasive. Thus the rejection over Misiolek et al. is withdrawn.


Reasons for Allowance
5.	In consideration of Applicant’s amendatory changes and cancellations, claims 7-12 are allowable over the prior art, as newly renumbered claims 1-20.   The following is an examiner’s statement of reasons for allowance:
	Applicant’s claims are directed to a method of treating pain, comprising
administering by subcutaneous, intramuscular, intrafascial or intradermal injection, an effective amount of a formulation to a mammal in need of such treatment, wherein the formulation comprises about 0.1%-0.5% of a local anesthetic comprising bupivacaine or ropivacaine, about 0.01-3.0 mg/cc of an NMDA receptor antagonist comprising MgSO4 or ketamine, and about 0.01-1.2 mg/cc of a COX inhibitor comprising meloxicam or Ketorolac.
	After a thorough search, Patel et al. teach the known analgesic combination of 10.8 mg/cc ketamine and 26% bupivacaine for the treatment of pain (page 71, right column under “Materials and Methods, Group B”), such that it would be reasonably obvious for one of skill in the art to include a third analgesic based further on Pergolizzi et al. which teach that ketorolac has high analgesic and anti-inflammatory activity and is available in an amount from about 0.1 mg/ml to about 10mg/ml for parenteral administration (abstract, [0003] [0024]). However, the method of Patel et al. is limited to intrathecal administration and, additionally, Patel et al. employ significantly higher concentrations of ketamine and bupivacaine; therefore, it would not be obvious to one skilled the art to modify the known method to arrive at the claimed invention. Thus the prior art fails to teach, suggest or render obvious the instant method of treating pain.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/             Examiner, Art Unit 1628     

/CRAIG D RICCI/             Primary Examiner, Art Unit 1611